DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 7/27/2022. Claims 19-32 are currently pending. Claims 19, 23, and 28-31 have been amended. Claims 1-18 have been previously canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the limitation “the first and second plies” in line 2 is vague and indefinite because it is not clear which first and second ply are being referred to. Are they the first ply and second ply on the preceding or succeeding material? In order to further prosecution, the first ply and second ply have been interpreted to be referring to either the first ply and second ply on the preceding material or the succeeding material. Claims 25, 26, and 27 recite similar limitations and are rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-32 are rejected under 35 U.S.C. 103 as being unpatentable over over Harding (US 2002/0100539 A1) in view of Larsson (US 2016/0120377 A1).

	Regarding claim 19, Harding discloses a method of converting a two-ply sheet stock material into a relatively lower density dunnage product, comprising the following steps: operating a dunnage conversion machine (10 – Fig. 1) to produce one or more dunnage products from a supply of sheet stock material having a first ply and a second ply (the “two-ply” configuration, para. 0072, lines 10-15) until the supply of sheet stock material is almost spent (para. 0067 and para. 0075, lines 2-6), the supply being a preceding supply; displacing a trailing end of the second ply of the preceding supply of sheet stock material to expose a trailing end of the first ply of the preceding supply of sheet stock material (see Fig. 7 as applied to the “two-ply” configuration); providing a succeeding supply of two-ply sheet stock material (“the succeeding supply of stock material” para. 0075, lines 2-6) having a first ply and a second ply that overlaps the first ply (Fig. 3 in the “two-ply” configuration, para. 0072, lines 10-15 as applied to the succeeding supply of stock material, para. 0075, lines 2-6), the first ply and the second ply generally being unconnected to each other (the two ply must be generally unconnected to each other if the feeding/connecting assembly connects the two plys, para. 0070, lines 9-15); attaching a leading end of the first ply of the succeeding supply of sheet stock material to the first ply of the preceding supply of sheet stock material (see Fig. 7 as applied to the “two-ply” configuration); replacing the trailing end of the second ply of the preceding supply of sheet stock material over the leading end of the second ply of the succeeding supply of sheet stock material to secure the second ply of the succeeding supply of sheet stock material to the second ply of the preceding supply of sheet stock material (see Fig. 7 as applied to the “two-ply” configuration); and operating the dunnage conversion machine once again to produce one or more dunnage products from the succeeding supply of sheet stock material (although not expressly stated in the disclosure, it is clear that the succeeding material is spliced to the preceding material in order to continue operation of the machine).
	However, Harding does not disclose that the leading ends of the first ply and the second ply of the succeeding supply of sheet stock material are connected together.
Larsson teaches providing a supply of two-ply sheet stock material, wherein leading ends of the first ply and second ply are connected before any processing steps (at 13 – Fig. 4) in order to prevent the first and second ply from becoming asynchronous during feeding of the webs (para. 0132, lines 5-7).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Harding such that leading ends of the first ply and second ply of the succeeding supply of sheet stock material are connected before the attaching step as suggested by Larsson in order to prevent the first and second ply from becoming asynchronous during feeding of the succeeding supply of sheet stock material.

Harding, as modified by Larsson, further teaches (citations refer to Harding unless otherwise indicated):
	Claim 20, the attaching step includes removing a release liner (204 – Fig. 7) covering a pressure sensitive adhesive (202 – Fig. 7) and applying pressure to the sheet stock material adjacent the adhesive layer (para. 0080, lines 5-12).

	Claim 21, connecting the leading ends of the first ply and the second ply of the succeeding supply of sheet stock material before the attaching step (see Fig. 4 of Larsson, the ends are supplied in a connected state; hence in the combination of Harding and Larsson, they would be connected prior to the attaching step).

	Claim 22, teaches the connecting step includes securing the first ply and the second ply together adjacent their respective leading ends with an adhesive (13 – Fig. 4 and para. 0134, lines 5-6, Larsson) between inwardly-facing surfaces of the plies (see Fig. 4, Larsson).

	Claim 23, the providing step includes providing the first ply and the second ply of the succeeding supply of sheet stock material with the adhesive layer (202 – Fig. 7) covered by the removable release liner (204 – Fig. 7) adjacent the leading end of each ply (see Fig. 7).

	Claim 24, the providing step includes providing the first and second plies rolled or folded into a compact configuration (see Fig. 7, the roll is interpreted as a compact configuration).

	Claim 25, the providing step includes providing the first and second plies rolled around a common core to form a roll of two-ply sheet stock material (see Fig. 7).

	Claim 26, the providing step includes providing the first and second plies fan-folded to form a stack of two-ply sheet stock material (para. 0072, lines 1-4).

	Claim 27, the providing step includes providing paper as at least one of the first ply and the second ply (para. 0072, lines 4-10).

	Claim 28, the first and second plies of the succeeding supply of sheet stock material have substantially the same width direction (at least when the succeeding supply is provided in fan-folded form, the first and second plies have substantially the same width, see Fig. 3).

	Claim 29, the providing step includes providing the succeeding supply where each of the first ply and the second ply has an adhesive layer (202 – Fig. 7) adjacent a leading end (214 – Fig. 7), and the adhesive layer has a substantially continuous length (see Fig. 7).

	Claim 30, the providing step includes providing the succeeding supply where each of the first ply and the second ply has an adhesive layer (202 – Fig. 7) adjacent a leading end (214 – Fig. 7), and the adhesive layer has a major dimension (the direction into and out of the sheet in Fig. 7) that extends parallel to a width dimension of the overlapping plies (the width dimension of the overlapping plies is into and out of the sheet in Fig. 7).

	Claim 31, the providing step includes providing the succeeding layer where each of the first ply and the second ply has an adhesive layer (202 – Fig. 7) adjacent a leading end (214 – Fig. 7), and the adhesive layer on the first ply is aligned with the adhesive layer on the second ply (see Fig. 7).

	Claim 32, the providing step includes providing the succeeding supply where the leading end of the first ply is aligned with a leading end of the second ply (see Fig. 7, each 214 is aligned).

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.

	Regarding claim 19, applicant argues the following:
“Larsson's teaching of securing the webs 2 and 3 together at regular intervals to keep the webs from becoming asynchronous has nothing to do with splicing a succeeding supply with a preceding supply, and provides no rational basis for the ordinary skilled person to see an advantage to do so to improve that splicing. Larsson further emphasizes that connecting the webs at periodic intervals is more important in longer uninterrupted lengths of material because of an increased risk of the two webs becoming unsynchronized , which suggests that Larsson is teaching away from securing just the leading ends of the webs together while the first ply and the second ply are generally otherwise unconnected to each other, such as for splicing. See Larsson, paragraph [0133]. The fact that Harding teaches maintaining separated plies and feeding discrete plies to a conversion machine further reinforces the argument that the ordinary skilled person would not have any rational basis for modifying Harding's separated plies by securing the plies together at regular intervals when there is no rational basis for believing that this would either be as good as or better than Harding's teaching of sequenced splicing of separate plies 
Because the adhesive layers 164 of Harding are attached to the same side of each respective ply 172, if the leading ends 174 of two adjacent plies 172 were connected together, as asserted by the Examiner, an adhesive layer 164 of one ply 172 would be trapped between the connected plies 172. That would leave no adhesive layer on an outer surface of one of the two adjacent plies available for splicing, and would make connection between that ply 172 and the corresponding ply 182 of the preceding supply of stock material 180 impossible. Accordingly, since the asserted modification would prevent the user from connecting a succeeding-supply ply to an almost-spent- supply ply, this is another reason a person of ordinary skill in the art would not modify Harding based on the teachings of Larsson to arrive at the method of claim 19. 
In the claimed method, the leading ends of the first ply and the second ply of the succeeding supply of sheet stock material are connected together. By connecting the leading ends of the first ply and the second ply, the succeeding supply of sheet stock material can be simply inserted between the trailing ends of the respective plies of the almost-spent preceding supply and readily secured by pressing the overlapping plies together, without any sequencing limitation. In other words, in contrast to Harding's splicing system, the operator does not have to take extra care to match the plies of the preceding supply with respective plies of the succeeding supply. Thus, in the claimed method no extra care is required to ensure that the correct plies of the respective supplies are being attached together in the correct sequence, and the splicing operation can be performed quickly, with less operator training and a greatly reduced opportunity for error.
Accordingly, the combination of Harding and Larsson fails to disclose or suggest each and every feature of amended independent claim 19. Therefore, Applicant asks the Examiner to reconsider and withdraw the rejection.”

However, as noted above in the rejection of claim 19, modifying the method of Harding such that leading ends of the first ply and second ply of the succeeding supply of sheet stock material are connected as suggested by Larsson provides the advantage of preventing the first and second ply from becoming asynchronous during feeding of the succeeding supply of sheet stock material. This is important to splicing because at some point the succeeding supply of sheet stock material will become the preceding supply of sheet stock material and if the ends have become misaligned, then a splicing operation cannot occur. Further note that by connecting two plys of the sheet stock material anywhere along the length of the sheet stock material, the ends of the sheet stock material are interpreted to be connected via the connecting made on the body of the sheet stock material. This also implies that an adhesive layer would not be trapped between connected plies as argued by applicant. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
8/19/2022